Citation Nr: 0015988	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.  On May 16, 1989, the veteran submitted his 
initial claim for service connection for post-traumatic 
stress disorder.  By rating action dated in August 1989 the 
Department of Veterans Affairs (VA) Regional Office, Des 
Moines, Iowa, granted service connection for post-traumatic 
stress disorder, rated 30 percent disabling effective from 
May 16, 1989.  Service connection was also granted for a 
gunshot wound scar of the right arm, rated noncompensable 
effective from May 16, 1989.  The evaluation for the 
veteran's post-traumatic stress disorder was later increased 
to 50 percent and eventually to 70 percent.  

The veteran was examined by the VA on March 27, 1995.  In an 
April 1995 rating action the regional office confirmed and 
continued the 70 percent evaluation for the veteran's post-
traumatic stress disorder.  In May 1995 he filed a claim for 
a total disability rating due to individual unemployability.  
In a December 1997 rating action the regional office granted 
a total rating based on individual unemployability effective 
March 27, 1995.  The veteran disagreed with the effective 
date which was established and appealed from that decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  On May 16, 1989, the veteran submitted his initial claim 
for service connection for post-traumatic stress disorder.  

3.  By rating action dated in August 1989 service connection 
was established for post-traumatic stress disorder, rated 
30 percent disabling effective from May 16, 1989.  The 
veteran appealed for a higher rating for the post-traumatic 
stress disorder.  

4.  By rating action dated in May 1990 the evaluation for the 
post-traumatic stress disorder was increased from 30 percent 
to 50 percent effective May 16, 1989.  

5.  In January 1992 the Board of Veterans' Appeals increased 
the evaluation for the post-traumatic stress disorder from 
50 percent to 70 percent.  In a March 1992 rating action the 
70 percent evaluation was made effective May 16, 1989.  

6.  In rating actions dated in August and October 1992 the 
70 percent evaluation for the veteran's post-traumatic stress 
disorder was confirmed and continued.  He was duly notified 
of those decisions and did not submit an appeal.  

7.  In an April 1993 rating action the 70 percent evaluation 
for the veteran's post-traumatic stress disorder was again 
confirmed and continued.  He was notified of that decision 
and did not appeal.  

8.  The veteran was afforded a VA psychiatric examination on 
March 27, 1995.  He reported increasingly severe problems 
including flashbacks, avoidant behavior, hypervigilance and 
problems with concentration.  The examiner reported that he 
had not worked in 5 years and was receiving social security 
disability benefits.  

9.  In an April 1995 rating action the regional office 
confirmed and continued the 70 percent evaluation for the 
veteran's post-traumatic stress disorder. 

10.  In May 1995 the veteran submitted an application for a 
total rating based on individual unemployability.  

11.  By rating action dated in December 1997 the 70 percent 
evaluation for the veteran's post-traumatic stress disorder 
was confirmed and continued.  A total rating based on 
individual unemployability was granted effective March 27, 
1995.  

12.  The evidence does not establish that the veteran was 
prevented from engaging in all forms of substantially gainful 
employment solely as a result of his service-connected 
disabilities prior to March 27, 1995.  
CONCLUSION OF LAW

An effective date prior to March 27, 1995, for a total rating 
based on individual unemployability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  3.400, 
4.16 and Part 4, Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that the veteran's initial claim for 
service connection for post-traumatic stress disorder was 
submitted on May 16, 1989.  

In a June 1989 report by a Veterans Center, it was indicated 
that the veteran and his wife had been having marital discord 
and that the veteran's symptoms of post-traumatic stress 
disorder had been paramount contributors to the discord.  The 
symptoms included avoidant behavior, diminished interest in 
significant activities, inability to recall important aspects 
of dramatic events, a restricted range of affect or 
psychological numbing, initial internal insomnia, difficulty 
concentrating and outbursts of anger.  

The regional office later received a report of the veteran's 
hospitalization during May 1989.  One week prior to admission 
he had suddenly quit his job for no good reason.  He had 
worked at the job for 10 years but could not take it any 
more.  He felt that his post-traumatic stress disorder 
symptoms had worsened over the past 2 to 3 weeks so that he 
had been having less sleep, increased anxiety, irritability, 
low mood and suicidal ideas.  On mental status examination on 
admission he was alert and oriented in all three spheres.  He 
had a dysphoric mood and his affect was congruent.  He had no 
signs or symptoms of mania or psychosis.  At discharge he was 
alert and well oriented.  His mood was neutral and his affect 
congruent.  He often appeared nervous.  He was discharged 
without medications to his home.  

The veteran was afforded a VA orthopedic examination in 
June 1989.  It was indicated that he had no neurovascular 
sequelae from the gunshot wound of the right arm.  He had no 
decreased range of motion in the elbow and the incision was 
well healed.  

By rating action dated in August 1989 the regional office 
granted service connection for post-traumatic stress disorder 
effective May 16, 1989, and evaluated the condition as 
30 percent disabling effective from that same date.  Service 
connection was also established for a gunshot wound scar of 
the right arm, rated noncompensable effective from May 16, 
1989.  The veteran appealed for a higher rating for the post-
traumatic stress disorder.  In October 1989 he submitted VA 
Form 21-527, Income-Net Worth and Employment Statement in 
which he indicated that he had become total disabled in 
May 1989.  He asked that the form be considered as a claim 
for pension benefits.  The claim for pension was denied in an 
October 1989 rating action.

The veteran was hospitalized by the VA during July and 
August 1989.  He was admitted for increased anxiety, 
depression and irritability.  The final diagnoses included 
post-traumatic stress disorder manifested by recollections, 
dreams, distress at exposure to events that symbolized the 
traumatic events, avoidance of feelings associated with the 
events, avoidance of activities that aroused recollections of 
the events, failure to recall important aspects of the 
events, a loss of interest in significant activities, a 
restricted affect, irritability, difficulty concentrating, 
hypervigilance and an exaggerated startle response.  A 
complex partial seizure  disorder was also diagnosed.  The 
veteran's discharge medications included Tegretol.  With 
regard to employability it was indicated that the veteran 
could return to his former level of activity.  

In an October 1989 statement the veteran indicated that he 
was unable to work and felt he should be rated 100 percent 
disabling.  He indicated he had been told that he would be 
receiving Social Security disability benefits due to his 
post-traumatic stress disorder.  

The regional office received an October 1989 award 
certificate by the Social Security Administration reflecting 
that the veteran was entitled to monthly disability benefits 
beginning in October 1989.  

The regional office later received a report of the veteran's 
VA hospitalization in September 1989 in which it was 
indicated that his work experience included three years as a 
lumberyard man and seven years as a department manager of a 
lumber convenience store.  He had experienced problems at 
work in that he was having a difficult time focusing or 
concentrating on his job.  He also had difficulty with 
authority figures.  It was indicated that the veteran might 
want to work with a VA medical center to reduce the frequency 
of his seizures before pursuing any additional college 
training or seeking employment.  It was indicated that he 
might not be able to successfully return to his previous 
position as a yard laborer until his seizures were better 
controlled and the post-traumatic stress disorder issues were 
further addressed.  It was recommended that the veteran apply 
for and receive Social Security benefits until such time when 
the seizures were maximally controlled and the issue of post-
traumatic stress disorder was further addressed.  The final 
diagnoses were complex partial seizure disorder, mixed 
personality disorder and post-traumatic stress disorder.  

In a December 1989 statement by a VA staff psychologist, it 
was indicated that the veteran remained troubled by symptoms 
of severe post-traumatic stress disorder.  He stated that in 
his opinion the veteran's residual symptoms were severe 
enough that they impaired his day-to-day social functioning 
and ruled out self-sustaining employment.  

The veteran was afforded a VA psychiatric examination in 
November 1990.  It was indicated that he had attended high 
school plus two years of college.  He had worked in a 
lumberyard for about 10 years until April 1989 and had walked 
off the job after having some disagreements with his boss.  
Various findings were recorded on mental status examination 
including irritability and restlessness.  His speech was 
logical and goal-directed.  He reported having a neutral mood 
but had a somewhat anxious affect.  His cognitive functions 
appeared to be intact and his insight and judgment were 
considered fair.  The impressions included post-traumatic 
stress disorder and mixed personality disorder with passive-
aggressive traits.  

The veteran was hospitalized by the VA from February to 
April 1990 and diagnoses were made of post-traumatic stress 
disorder, depressive disorder and seizure disorder.  

In a May 1990 rating action the evaluation for the veteran's 
post-traumatic stress disorder was increased to 50 percent 
effective from May 16, 1989.  

The veteran was again hospitalized by the VA in August 1990 
and diagnoses were made of recurrent major depression and 
post-traumatic stress disorder.  

In November 1990 the VA staff psychologist indicated that the 
veteran continued to have rather severe symptoms which would 
preclude gainful employment at the current time.  It was 
indicated that despite treatment, the veteran's repeated 
psychological profiles had become more grossly elevated 
rather than less elevated.  Further, his attention and memory 
difficulties were still manifest.  After considering the 
information, the veteran's psychiatrist increased the 
veteran's Tegretol in hopes that that would produce greater 
symptomatic control.  The psychologist stated he perceived 
that the veteran had very little capacity to deal 
productively with the stress of daily life outside of the 
hospital.  He continued to have severe survival guilt, memory 
lapses, exaggerated startle reflex, unproductive rumination 
about events in Vietnam and flashbacks.  

The veteran was hospitalized by the VA from December 1990 to 
January 1991 and diagnoses were made of PTSD, a mixed 
personality disorder and a history of apparent complex 
partial seizure disorder with elevated liver function test, 
presumed secondary to Tegretol.  

In January 1992 the Board of Veterans' Appeals increased the 
evaluation for the veteran's post-traumatic stress disorder 
from 50 percent to 70 percent, but found that he was not 
totally disabled or unemployable due to service connected 
disability under the regulation then in effect, 38 C.F.R. 
§ 4.16.  In a March 1992 rating action the 70 percent 
evaluation was made effective from May 16, 1989.  

The veteran was again hospitalized by the VA during July and 
August 1992.  The veteran was anxious appearing.  His speech 
was normal in rate and rhythm and content.  It was 
nonpressured without circumstantiality or a tangential 
nature.  His motor examination was remarkable for very 
fidgety behavior and near constant movement of his 
extremities.  His insight was fair and his judgment was fair.  
His mood was dysphoric and his affect was restricted.  
Various findings were also recorded on physical examination.  
The final diagnoses included post-traumatic stress disorder 
and antisocial personality traits.  A global assessment of 
functioning score of 55 was assigned.  

In an August 1992 rating action the regional office confirmed 
and continued the 70 percent evaluation for the veteran's 
post-traumatic stress disorder.  In an October 1992 rating 
action that evaluation was again confirmed and continued by 
the regional office.  The veteran was duly notified of both 
decisions and did not submit an appeal.  

The veteran was hospitalized by the VA during March 1993.  He 
complained of feeling nervous and jumpy.  He also complained 
of insomnia for about one week.  He felt he was able to 
concentrate.  He had recently been attending the post-
traumatic stress disorder groups.  It was indicated that he 
had been unemployed for three years.  While hospitalized the 
veteran continued to attend the post-traumatic stress 
disorder group and he felt that that helped his 
symptomatology somewhat.  He became less nervous during his 
hospitalization.  At the time of discharge he felt that his 
mood was baseline.  He was alert and oriented in all three 
spheres.  His speech was logical and goal-directed.  He 
denied any delusions or hallucinations.  He was not suicidal 
and had no homicidal ideation.  His short and long term 
memory were described as very good and his insight and 
judgment were fair to good.  The final diagnoses included 
post-traumatic stress disorder and history of a mixed 
personality disorder.  

The veteran was afforded a VA psychiatric examination later 
in March 1993.  He reported that memories of Vietnam were 
often recalled by seeing small planes, loud noises or certain 
smells.  He reported a chronic sleep disturbance.  He stated 
that he had been unable to work.  With regard to social 
patterns he more or less remained in his trailer.  He rarely 
went out.  His main form of entertainment was watching 
television.  He was currently separated from his wife.  

On mental status examination the veteran was alert and 
oriented in all three spheres.  His mood was nearly neutral 
and his affect was full.  His psychomotor activity was 
perhaps slightly elevated.  He denied suicidal or homicidal 
ideation.  His thought was generally logical and goal-
directed.  His insight and judgment appeared to be relatively 
good.  The impressions included post-traumatic stress 
disorder, mixed personality disorder, hypertension and a 
history of right temporal complex partial seizures.  

The veteran was also afforded a VA skin examination in 
March 1993.  It was noted that he had been taking medication 
for complex partial seizures and also medication for 
depression.  He had no complaints or residual problems from 
the scar on his right arm.  On physical examination there was 
a well-healed scar on the medial aspect of the right arm that 
was nontender and nonpainful.  There was normal sensation and 
strength of the underlying structures.  The skin color was 
normal.  There was no induration or erythema.  The 
neurological examination was nonfocal.  The diagnoses 
included scar on the right medial arm, no sequelae.  

The veteran was again afforded a VA psychiatric examination 
on March 27, 1995.  It was noted that since his discharge 
from service he had worked in construction work, at an auto 
parts store, attended college and worked for a lumber yard 
from 1979 to 1989.  He had not worked in the previous five 
years.  The veteran reported having rare flashbacks.  He also 
had difficulty with avoidant behavior.  He was hypervigilant.  
He also noted that his concentration was much poorer than it 
had previously been.  He felt his symptoms were slightly 
worse than they had been two years previously.  

On examination the veteran was alert and oriented in all 
three spheres.  His mood was neutral and his affect was full, 
reactive and appropriate.  His thought patterns were logical 
and goal-directed.  His insight and judgment appeared to be 
intact.  Diagnoses were made of post-traumatic stress 
disorder and a mixed personality disorder by history.  

In May 1995 the veteran submitted an application for a total 
rating based on individual unemployability.  He reported that 
he had been born in September 1947  and had completed two 
years of college.  The most he had ever earned in one year 
had been in 1988 as a lumberyard manager.  He had last worked 
on a full time basis in June 1989.  

In December 1997 the regional office received a number of 
medical records from the Social Security Administration.  The 
records consisted primarily of VA medical records and 
included reports of the veteran's VA hospitalizations in 
May 1989, July and August 1989, February 1990, December 1990 
to January 1991, July and August 1992, and March 1993 and 
reports of the VA psychiatric and skin examinations in 
March 1993.  

In a December 1997 rating action the 70 percent schedular 
evaluation for the veteran's post-traumatic stress disorder 
was confirmed and continued by the regional office.  A total 
rating based on individual unemployability was granted 
effective March 27, 1995, the date of the VA psychiatric 
examination.  

In March 1998 the veteran claimed entitlement to an earlier 
effective date for the total rating based on individual 
unemployability and that claim was denied in an April 1998 
rating action.  The veteran appealed from that decision.  

II.  Analysis

A 70 percent evaluation is warranted for post-traumatic 
stress disorder when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is provided when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411 
effective prior to November 1996.  

A 70 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, Code 
9411 effective in November 1996.  

A 100 percent evaluation is provided for post-traumatic 
stress disorder when there is total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 4, Code 9411 
effective in November 1996.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided that at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date of an increase of disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

The veteran submitted his initial claim for service 
connection for post-traumatic stress disorder on May 16, 
1989.  In an August 1989 rating action service connection was 
granted for that disability and  it was rated 30 percent 
disabling effective from May 16, 1989.  The veteran appealed 
from that decision and in a May 1990 rating action the 
evaluation for the post-traumatic stress disorder was 
increased to 50 percent effective from May 16, 1989.  In 
January 1992 the Board of Veterans' Appeals increased the 
evaluation for the post-traumatic stress disorder to 
70 percent, but denied a total rating on either a schedular 
or unemployability basis.  In a March 1992 rating action the 
regional office assigned the 70 percent evaluation effective 
from May 16, 1989.  

The record reflects that the veteran had indicated in 
October 1989 that he was unable to work and had been advised 
that he would be receiving Social Security disability 
benefits due to his post-traumatic stress disorder.  The 
regional office later received a report by the Social 
Security Administration dated in October 1989 indicating that 
the veteran had been found entitled to monthly disability 
benefits from the Social Security Administration beginning 
during that month.  Thus, a claim for a 100 percent schedular 
rating for the post-traumatic stress disorder or a total 
rating based on individual unemployability was raised at that 
time.  

In the January 1992 decision, the Board of Veterans' Appeals 
considered the veteran's claim for a 100 percent evaluation, 
both on a schedular basis and on the basis of 38 C.F.R. 
§ 4.16(c) which was the regulation in effect at that time for 
considering unemployability when the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation.  Although the Board found that the 
veteran's post-traumatic stress disorder was productive of 
severe social and industrial adaptability warranting a 
70 percent evaluation, the Board also found that he was not 
demonstrably unable to obtain all forms of employment as a 
result of the service connected psychiatric condition.  It 
was specifically noted that he had seizure and personality 
disorders which were significant disabilities, but were not 
service connected.  Thus the 100 percent evaluation was not 
warranted under the provisions of 38 C.F.R. § 4.16(c).  

The Board also found that the evidence did not indicate that 
the veteran's symptoms were of such severity as to result in 
a gross repudiation or even to border on a gross repudiation 
of reality.  The fact that the veteran was in receipt of 
Social Security disability benefits did not establish a 
100 percent evaluation for the post-traumatic stress disorder 
since that finding of unemployability was due to a 
combination of the service-connected post-traumatic stress 
disorder and nonservice-connected conditions including a 
personality disorder and a seizure disorder.  The decision of 
the Board of Veterans' Appeals is final in the absence of 
clear and unmistakable error which had neither been alleged 
nor demonstrated in this case.  Thus, an assignment of an 
effective date for the total rating based on individual 
unemployability could not precede the date of the 
January 1992 Board decision.  

In rating actions dated in August and October 1992 the 
regional office confirmed and continued the 70 percent 
evaluation for the veteran's post-traumatic stress disorder.  
He was duly notified of those decisions and did not submit an 
appeal.  Thus, those decisions also became final in the 
absence of clear and unmistakable error which has not been 
alleged or demonstrated, and is not apparent.  

The veteran was hospitalized by the VA during March 1993 with 
complaints of increasing nervousness and insomnia.  However, 
he felt he was able to concentrate.  He also denied having 
any current dreams or nightmares.  He continued to attend a 
post-traumatic stress disorder group while hospitalized and 
became less nervous.  At the time of his discharge his mood 
was baseline.  His speech was logical and goal-directed and 
he denied having any delusions or hallucinations.  He was not 
suicidal and had no homicidal ideation.  His short and long 
term memory were described as very good and his insight and 
judgment were fair to good.  

The veteran was also afforded a routine periodic review 
psychiatric examination later in March 1993 and was found to 
be alert and oriented in all three spheres.  His mood was 
nearly neutral and his affect was full.  His thought was 
generally logical and goal-directed.  His insight and 
judgment appeared to be relatively good.  Thus, the findings 
on the March 1993 VA hospitalization report and March 1993 VA 
psychiatric examination do not reflect that the veteran's 
post-traumatic stress disorder was of such nature and 
severity so as to render him unemployable.  The subsequent 
rating action of April 1993 confirmed and continued the 70 
percent rating and scheduled him for an another examination 
in two years.  

The veteran was next  afforded a scheduled periodic VA 
psychiatric examination on March 27, 1995.  At that 
examination he reported flashbacks, avoidant behavior, 
hypervigilance and poor concentration.  He felt that his 
post-traumatic stress disorder had worsened somewhat since 
the previous examination in March 1993.  

The veteran later submitted a claim for a total rating based 
on individual unemployability in May 1995 and indicated that 
he had last worked on a full time basis in 1989.  He reported 
that he had been born in September 1947 and had completed two 
years of college.  

In December 1997 the regional office received records from 
the Social Security Administration which consisted primarily 
of reports of VA hospitalization of the veteran and VA 
examinations that were already of record and had been 
reviewed by the regional office.  

In a December 1997 rating action the veteran was awarded a 
total rating based on individual unemployability effective 
March 27, 1995, which was the date of his VA examination.  
The March 1995 examination had shown increased psychiatric 
symptoms including flashbacks, avoidant behavior, 
hypervigilance and poor concentration.  The veteran had 
submitted a claim for a total rating based on individual 
unemployability in May 1995, which was within one year from 
the date that increased disability was first documented.  
Thus, the total rating based on individual unemployability 
could be assigned effective from the date of the examination 
establishing the presence of increased service connected 
disability.  In the Board's judgment, this is the earliest 
effective date from which the total rating may be assigned.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  





ORDER

Entitlement to an earlier effective date for a 100 percent 
evaluation based on individual unemployability is not 
established.  The appeal is denied.  



		
                                                 ROBERT D. 
PHILIPP
	Member, Board of Veterans' Appeals





 

